

116 HR 1624 IH: To amend the Federal Election Campaign Act of 1971 to prohibit contributions and donations by foreign nationals in connection with State or local ballot initiatives or referenda.
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1624IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Ms. Porter (for herself and Mr. Gosar) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit contributions and donations by foreign nationals in connection with State or local ballot initiatives or referenda. 
1.Prohibition on contributions and donations by foreign nationals in connection with ballot initiatives and referenda 
(a)In generalSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking election; and inserting the following: election, including a State or local ballot initiative or referendum;.   (b)Effective dateThe amendment made by this Act shall apply with respect to elections held in 2020 or any succeeding year. 
